Citation Nr: 1036223	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
prior to July 24, 2009.


REPRESENTATION

Appellant represented by:	William A. Richardson


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to September 
1972 and from October 1972 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim for a TDIU.  In January 2008, 
a video-conference hearing was held before the undersigned.  In 
February 2008, the Board remanded this case.  

In a December 2008 rating decision, an increased rating of 50 
percent was granted for mood disorder, not otherwise specified, 
effective November 3, 2008.  In a February 2010 rating decision, 
service connection for residuals of a cerebrovascular accident 
(CVA) was granted.  A 100 percent rating was assigned effective 
July 24, 2009 to February 1, 2010.  From February 1, 2010 
forward, separate evaluations of 10 percent were assigned for 
left upper and lower extremity disabilities, respectively.  The 
matter of a TDIU is not considered for the period during which 
the Veteran was receiving a 100 percent schedular rating (i.e., 
from July 24, 2009 to February 1, 2010) as it was moot during 
that time.  The RO granted a TDIU effective from February 1, 
2010.  Thus, the issue, as characterized on the front page of 
this decision, is whether a TDIU was warranted prior to July 24, 
2009.  

The issue of entitlement to a TDIU prior to November 3, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

As of November 3, 2008, the Veteran met the schedular criteria 
for TDIU and his service-connected disabilities precluded him 
from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

As of November 3, 2008, the criteria for entitlement to a TDIU 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants the Veteran's TDIU claim effective 
from November 3, 2008, and remands the matter of entitlement to a 
TDIU on an extraschedular prior to that date.  Thus, a discussion 
of VA's duties to notify and assist is not necessary.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

On April 15, 2004, the Veteran requested service connection for a 
psychiatric disorder.  In a September 2004 rating decision, the 
RO awarded service connection for depression/anxiety effective 
from April 15, 2004.  Correspondence was received in May 2005 in 
which the Veteran requested a TDIU.  

From April 15, 2004 to November 2, 2008, the Veteran was service-
connected for a mood disorder (previously depression/anxiety), 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; hepatitis C, rated as 20 percent disabling; 
bilateral pes planus, rated as 10 percent disabling; and an 
abscess scar, rated as noncompensable.  The combined rating was 
60 percent.  

From November 3, 2008, to July 23, 2009, the Veteran was service-
connected for a mood disorder (previously depression/anxiety), 
rated as 50 percent disabling; diabetes mellitus, rated as 20 
percent disabling; hepatitis C, rated as 20 percent disabling; 
bilateral pes planus, rated as 10 percent disabling; and an 
abscess scar, rated as noncompensable.  The combined rating was 
70 percent.  

The Veteran's three most highly rated disabilities could be 
combined for the purpose of meeting the threshold requirement of 
one 40 percent disability under 38 C.F.R. § 4.16(a) since they 
are of common etiology.  The Veteran meets to schedular criteria 
for s TDIU from November 3, 2008, forward.  However, prior to 
November 3, 2008, there was not enough additional disability to 
bring the combined rating to 70 percent or over, as the Veteran's 
combined service-connected rating was 60 percent.  

With regard to his overall physical disabilities, the Veteran was 
examined in November 2008.  With regard to his scar, there was 
slight depression, but no current manifestations.  With regard to 
his pes planus, the feet did not have heat, swelling, or 
erythema.  There was a 10 degree hallux valgus deformity on the 
right and less than 10 degrees on the left.  Monofilament testing 
was normal.  There was no pain to palpation or manipulation.  
There were no calluses, ulcers, or deformities.  Pedal pulses 
were palpable.  Bilateral Achilles tendons were in alignment with 
weight bearing without evidence of abnormal callus formation or 
abnormal weigh tearing.  With regard to diabetes mellitus, the 
Veteran indicated that he had daily hypoglycemic reactions if he 
tried to do excessive physical work.  With regard to his 
hepatitis C, he reported that he had right upper quadrant pain, 
fatigue, malaise, and intermittent nausea.  He reported a small 
weight loss.  There had not been any incapacitation.  The 
examiner indicated that the Veteran's diabetes mellitus required 
insulin and was poorly controlled.  His hepatitis C was currently 
stable.  The examiner indicated that the Veteran would have 
problems doing any type of physical labor, but it was less likely 
as not that his physical disabilities would prevent the Veteran 
from seeking and performing gainful sedentary employment.  

In November 2008, the Veteran was also afforded a VA psychiatric 
examination.  Mental status examination revealed that the Veteran 
was alert and attentive and tracked conversation adequately.  He 
was oriented in all spheres.  His eye contact was good.  His 
personal hygiene was good.  He was casually and neatly dressed 
and groomed.  He was able to complete psychiatric testing.  He 
described his mood as being depressed and anxious.  He presented 
with a dysthymic mood and a mildly blunted affect.  He denied 
current suicidal or homicidal ideation.  However, he reported 
thoughts about what he might do if his health became 
significantly worse.  He said that he did have some vague 
homicidal thoughts dealing with his wife, prior to their divorce, 
but denied any gestures, plans, or attempts.  He denied having 
feelings of worthlessness.  He said that he occasionally had 
thoughts of hopelessness.  He denied serous feelings of 
helplessness.  His intellectual functioning was within the 
average range.  His memory functions appeared grossly intact with 
respect to some recent remote recall, personal events, and 
factual information.  He did have some difficulty recalling years 
of incidents that had happened in his life.  His speech was 
normal.  He reported problems with memory and concentration.  
Thought processes were logical and lineal an thought content was 
normal.  There was no evidence of a perceptual disorder and the 
Veteran denied delusions and hallucinations.  The examiner 
indicated that the Veteran had both depression and anxiety.  His 
testing revealed a moderate score on anxiety and a severe level 
of depression.  The diagnosis was mood disorder.  The GAF was 50.  
The examiner provided an opinion that the Veteran's inability to 
work was not related to his mental health issues.  He stated that 
his mood disorder would not prevent him from doing any type of 
work, whether physical or sedentary, particularly if he could 
work in an independent setting.  

A VA outpatient treatment note dated in January 2009 noted that 
the Veteran mostly kept to himself, had difficulty relaxing in 
crowded places, and had sever anxiety at times.  He was very 
depressed.  The examiner noted that his concentration, memory, 
insight, and judgment were poor.  The GAF score was 43.  

A global assessment of functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  An 
examiner's classification of the level of psychiatric impairment, 
by a GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  A score of 11 to 
20 denotes some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross impairment 
in communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent violence) or 
there is persistent inability to maintain minimal personal 
hygiene or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

The GAF scores of 43 and 50 assigned in 2008 and 2009 are 
consistent in that they both reflect serious symptoms or any 
serious impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The Board acknowledges 
that the November 2008 general medical examiner stated that the 
Veteran's physical disabilities would not prevent him from 
seeking and performing sedentary employment and the psychiatric 
examiner stated that his mood disorder would not prevent him from 
doing any type of work, particularly if he could work in an 
independent setting.  The Veteran last worked in May 2003, and 
his work experience included driving a bus, housekeeping in a 
hospital, and electrical work.  See VA examination report dated 
December 17, 2004.  

In sum, the Veteran has limited work experience and the general 
medical examiner stated that he would have problems doing any 
type of physical labor.  While it appears that his physical and 
mental disabilities would allow for sedentary employment, the 
Veteran has stated that he can no longer drive a bus because of 
hypoglycemic episodes associated with his service-connected 
diabetes.  In view of the foregoing, the Board resolves doubt in 
the Veteran's favor and finds that his service-connected physical 
and psychiatric disabilities preclude him from obtaining and 
maintaining gainful employment, effective from November 3, 2008 
to July 23, 2009.  



ORDER

A TDIU is granted from November 3, 2008 to July 23, 2009, subject 
to the laws and regulations governing monetary awards.


REMAND

As noted above, on April 15, 2004, the Veteran requested service 
connection for a psychiatric disorder.  In a September 2004 
rating decision, the RO awarded service connection for 
depression/anxiety effective from April 15, 2004.  Correspondence 
was received in May 2005 in which the Veteran requested a TDIU.  

From April 15, 2004 to November 2, 2008, the Veteran was service-
connected for a mood disorder (previously depression/anxiety), 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; hepatitis C, rated as 20 percent disabling; 
bilateral pes planus, rated as 10 percent disabling; and an 
abscess scar, rated as noncompensable.  The combined rating was 
60 percent.  

The Veteran's three most highly rated disabilities could be 
combined for the purpose of meeting the threshold requirement of 
one 40 percent disability under 38 C.F.R. § 4.16(a) since they 
are of common etiology.  However, prior to November 3, 2008, 
there was not enough additional disability to bring the combined 
rating to 70 percent or over, as the Veteran's combined service-
connected rating was 60 percent.  The Board must consider the 
provisions of 38 C.F.R. § 4.16(b), however, which provides for 
referral of cases for extraschedular consideration if a Veteran 
is unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration under 
38 C.F.R. § 4.16(a) (2009).  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, it is necessary that the record reflect some factor which 
places the case in a different category than other Veterans with 
equal rating of disability.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  This is 
so because a disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board does not currently have jurisdiction to authorize an 
extraschedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) 
(final rule proposal to authorize the Board to assign an 
extraschedular rating).  It may, however, determine that a 
particular case warrants referral to the Director of Compensation 
and Pension for extraschedular consideration under 38 C.F.R. § 
3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the Veteran has been unemployed since May 2003 and 
he was awarded Social Security disability benefits.  In April 
2004, he was seen for his psychiatric problems and the examiner 
noted that the Veteran was unable to hold down employment and was 
permanently disabled by his conditions.  The GAF was 38.  In 
November 2004, the GAF was 41.  On VA examination in December 
2004, his diagnosis was mood disorder and his GAF was 52.  In May 
2005, the Veteran was examined and the examiner provided an 
opinion that the Veteran was unemployable due to both his 
"medical" (appears to mean mental) and physical conditions.  
The GAF was 38.  Thereafter, a July 2005 record noted that the 
Veteran's nerves were better, although he still had compulsive 
germ behavior.  The GAF was 41.  In December 2007, it was noted 
that his GAF was 45.  

In light of the foregoing, the Board finds that the Veteran has 
satisfied the requirements for extraschedular referral under 38 
C.F.R. § 4.16(b).  See Sanden v. Derwinski, 2 Vet. App. 97 (1992) 
(a medical basis must be identified at arriving at a conclusion 
which is contrary to one expressed by a trained medical 
professional).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim under 
38 C.F.R. § 4.16(b) to the appropriate 
department officials for extraschedular 
consideration for the time period prior to 
November 3, 2008.

2.  If entitlement to a TDIU for the time 
period prior to November 3, 2008 is not 
granted, the Veteran should be provided a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


